Citation Nr: 0408482	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than 
October 17, 2000, for  a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action, in which 
the veteran's disability evaluation for PTSD was increased 
from 30 percent to 100 percent, effective from October 2000.  
The veteran disagreed with the effective date assigned for 
this increase in a February 2003 statement.  In March 2003, a 
statement of the case was issued.  In April 2003, the veteran 
submitted a substantive appeal and the current appeal ensued.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

The veteran contends, in essence, that the 100 percent rating 
for his service-connected PTSD, should have been effective 
prior to October 17, 2000.  He asserts that the symptoms 
giving rise to the 100 percent rating occurred prior to that 
time.  

A review of the record reveals that during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), expanded VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  While the veteran was provided 
notice of the VCAA in a May 2003 letter, the content of that 
notice discussed, in part, an issue not relevant and 
inaccurately described the criteria that must be met for the 
benefit sought.  This procedural defect will need to be 
corrected.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  The 
veteran should be specifically informed 
about any information and evidence not of 
record that is necessary to substantiate 
the claim; the information and evidence 
that VA will seek to provide; the 
information and evidence he is expected 
to provide; and he should be requested to 
provide copies of any evidence in his 
possession that pertains to the claim not 
currently of record.  Additionally, the 
veteran should be informed of the 
evidentiary requirements for a 
100 percent schedular rating for PTSD.  

2.  Readjudicate the veteran's claim for 
an effective date earlier than 
October 17, 2000, for a 100 percent 
disability rating for PTSD.  If the 
benefit sought on appeal remains denied, 
prepare a supplemental statement of the 
case and send it to the veteran.  Also 
provide an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


